Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Response to Amendments 
Applicant’s amendment filed on January 25, 2022 has been entered. 
In view of the amendment to the claim(s), the amendment of claim(s) 1 and 13 has been acknowledged and entered.  
In view of the amendment to claim(s) 1 and 13, the rejections of claims 1-19 under 35 U.S.C. §103 are maintained and amended as provided in the response below. 

Response to Arguments
Prior to entry of the above described amendment, claims 1-19 are currently pending. Claims 1-19 stand rejected under 35 U.S.C. 103 as being unpatentable over Van Os (U.S. Pat. App. Pub. No. 2015/0382047, hereinafter Van Os) in view of Basso (U.S. Pat. App. Pub. No. 2014/0325033, hereinafter Basso).
Applicant’s arguments regarding the prior art rejections under 35 U.S.C. §103, see pages 10-12 of the Response to Non-Final Office Action dated March 16, 2022, which was received on June 6, 2022 (hereinafter Response and Office Action, respectively), have been fully considered but are not persuasive.
With respect to the rejection(s) of claim(s) 1 and 13 under 35 U.S.C. §103 as obvious over Van Os in view of Basso, applicant asserts that Van Os and Basso, alone or in combination, fails to teach or suggest all elements of claims 1 and 13, as amended in this response. Specifically, applicant asserts that Van Os and Basso fails to teach or suggest “the response information is output through the determined at least two pieces of media in said designated location at the same time, wherein the at least two pieces of media are separated from each other as each of the at least two pieces of media is included in a separate device” This argument is not persuasive.
Basso teaches “the response information is output through the determined at least two pieces of media in said designated location at the same time, wherein the at least two pieces of media are separated from each other as each of the at least two pieces of media is included in a separate device.” As explained in Basso, through an example, at paragraphs [0045]-[0047], “The server … adapts the movie for output {the response information is output…} on the speaker 614 b and laptop 616 b {…through the determined at least two pieces of media…} in the second room where U1 is now located {…in said designated location }.” In this example, the movie is adapted for output through both the “speaker 614 b and laptop 616 b {the media},” thus Basso implicitly discloses that the response information is output through each of the media at the same time. The media necessarily cooperates to output the entire movie and produce voice and sound through the speakers 614 which is temporally synchronized with the visual aspects of the movie produced at the laptop 616. (Basso, ¶¶ [0045]-[0047]). As depicted at FIG. 6, speakers 614 and laptop 616 {wherein the at least two pieces of media…} are separated from one another {… are separated from each other…} each of which being a separate device {…as each of the at least two pieces of media is included in a separate device}. 
In yet another example, Basso teaches “the response information is output through the determined at least two pieces of media in said designated location at the same time, wherein the at least two pieces of media are separated from each other as each of the at least two pieces of media is included in a separate device.” As described at para [0051], the example includes “selects one or more media streams for playback. Media streams are played on the main theater projector and a wireless broadcast within the confines of the theater {the response information is output…}” where “In addition to the main projection display of the movie, the theater provides portable devices capable of displaying the movie synchronized with the main display {… through the determined at least two pieces of media…at the same time},” (Basso, ¶¶ [0051]). The example also explains that “Portable devices… may be located near an exit {…in said designated location…}, hanging in a wall-mounted charging station for example,” and the device “starts playback when it is removed from the charger,” thus the response information is output through both the portable device and the main theatre projector {…the determined at least two pieces of media} within the confines of the theatre {in said designated location} and occurs at both the projector and the portable device while the portable device is “removed from the charger {…at the same time}.”  (Basso, ¶¶ [0051]). Further, the portable media player is separate from the main theatre projector and, thus, each of the at least two pieces of media is separated from the other.
Further, applicant argues that Basso fails to “disclose playing media in different formats on different pieces of media/devices at the same time and/or on different pieces of media that are separated from other.” (Response, pg. 12). However, this argument is not persuasive. As shown in the example above, the server “adapts the movie for output” at each of the speaker 614 and the laptop 616 {playing [response information] in different formats on different pieces of media} where the speaker 614 and the laptop 616 are separate devices, which are both physically and spatially separated, located in the same room.
Alternatively, Basso further explains, in the context of a television, that the movie may be in a different format “if the portable media player has different capabilities as the television.” (Basso, ¶¶ [0048]). For example, “the television may have 7.1 Surround Sound and a 16:9 widescreen aspect ratio while the portable media player only has a monaural speaker and a 4:3 full screen aspect ratio,” which causes the system to “adapt the movie for playback on the portable media player.” (Basso, ¶¶ [0048]). Thus, Basso further discloses the use of separate formats on each of the two or more devices {media}, based on the capabilities of said device. Therefore, the rejection is maintained over Van Os in view of Basso, for the reasons described above, and as amended in response to claim amendments described herein.
Applicant further argues that dependent claims 2-12, and 14-19 overcome the previously cited rejections for at least the same reasons as independent claims 1 and 13. Applicant’s arguments in light of the amended claims are not persuasive, for the same reasons as described with reference to claims 1 and 13. As such, the rejections of claims 2-12, and 14-19 under 35 U.S.C. §103 are maintained.
The Applicant has not provided any further statement and therefore, the Examiner directs the Applicant to the below rationale.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Os in view of Basso.

Regarding claim 1, Van Os discloses An information providing method of an electronic device comprising a voice-based interface, the method comprising: (“system 100 for controlling television user interaction using a virtual assistant” including an “audio subsystem 226 … coupled to speakers 228 and microphone 230 to facilitate voice-enabled functions, such as voice recognition, voice replication, digital recording, and telephony functions,” thus the user device {main media} corresponding to receiving speech input {the voice request for the voice-based interface}; Van Os, ¶¶ [0054], [0066]) managing, by a processor, information about a plurality of pieces of media comprising main media corresponding to the voice-based interface (“virtual assistant” of the system 100 “can execute tasks according to the user's intent, including causing playback of media on a connected television and controlling any other functions of a television set-top box or like device (e.g., managing video recordings, searching for media content, navigating menus, etc.)” where “controlling any other functions” of the television or like device is managing information about the television and like devices {a plurality of pieces of media}. The system 100 further includes “A mobile user device... with a microphone can be used to receive speech input for the virtual assistant,” where the user device receives the speech input through the “microphone 230” for the “voice-enabled functions,” thus the user device {main media} corresponding to receiving speech input {the voice request for the voice-based interface}; Van Os, ¶¶ [0048], [0066]) and sub media including an other electronic device configured for displaying a visual output through interaction with the electronic device (“a virtual assistant can be used to interact with a media control device, such as a television set-top box controlling content shown on a television display,” where the display is the sub-media of the television {the an other electronic device}, and where content is shown on the television display, thus performing a visual output. Further, the display and the television set top box may be separate elements or the "display 112, speakers 111, and television set-top box 104 can be incorporated together in a single device, such as a smart television with advanced processing and network connectivity capabilities." Thus, the television set top box {the submedia} can include a display and/or a smart television {an other electronic device} where a display and/or a smart television are configured for displaying a visual output through interaction with display/smart television through the media control device {through interaction with the electronic device}; Van Os, ¶¶ [0048], [0054], [0057]); receiving, by the processor, a voice request from a user through the voice-based interface (“a microphone” of the user device “can be used to receive speech input for the virtual assistant,” where speech input is the voice request. Further, the “speech input can be received from a user,” through the microphone of the user device {the voice based interface}; Van Os, ¶¶ [0048], [0051]); acquiring, by the processor, response information corresponding to the voice request (“The user's intent can be determined from the speech input, and the virtual assistant can execute tasks according to the user's intent,” the tasks are the response information which are acquired based on user intent as derived from the speech input {corresponding to the voice request}; Van Os, ¶¶ [0048]); determining, by the processor, at least two piece of media for outputting the response information from among the plurality of pieces of media (“a determination can be made as to whether responses to speech input directed to a virtual assistant should be displayed on a first display associated with a first device (e.g., user device 102) or a second display associated with a second device (e.g., television set-top box 104).”; Van Os, ¶¶ [0158]) based on the voice request and the response information (“media content can be determined based on the user intent” and the content type can be used to determine the device to output the response, such as “informational answers or media content suited for display on a smaller screen can be displayed on user device 102, while media responses or media content suited for display on a larger screen can be displayed on a display associated with set-top box 104.”; Van Os, ¶¶ [0156], [0158]), the at least two pieces of media including a first media and a second media in a designated location (the system includes “a first display associated with a first device (e.g., user device 102) {first media} or a second display associated with a second device (e.g., television set-top box 104) {second media},” where the first media and second media can be in a “designated room”; Van Os, ¶¶ [0158], [0152]); and forwarding, by the processor, the response information to the determined at least two pieces of media (“media content can be determined based on the user intent. For example, a particular video, photo, photo album, television program, sporting event, music track, or the like can be identified based on the user intent” where” the determined media content can be played” on the “first device (e.g., user device 102) or [the] second device (e.g., television set-top box 104).” where the television set top box can include a display 112 and speakers 111. “Requests for media content issued at user device 102” to the virtual assistant “can then be handled by displaying the desired media on the selected device,” where sent is forwarding and where media content can be delivered from “remote storage”; Van Os, ¶¶ [0156]-[0158], [0152], [0132]) such that the response information is output through the determined at least two pieces of media… (the determined media content is “displayed on user device 102 [or] displayed on a display associated with set-top box 104,” based on the above described device selection.; Van Os, ¶¶ [0158]), wherein the response information is output through the first media in a first format, and the response information is output through the second media in a second format… (Content “can be displayed on display 112 alone, or …can be displayed on both user device 102 and display 112," thus including two pieces of media which are outputting response information, where a user device 102 may be the first piece of media and the display 112 may be the second piece of media.; Van Os, ¶ [0139]). 
Though Van Os fails to expressly recite some elements, examiner notes that Van Os is not silent to these elements. First, Van Os teaches that “the format of a media result to a query can be used to determine on which device to display the media result by default (e.g., without specific instructions),” thus disclosing the use of different formats between media devices. (Van Os, ¶ [0144]). Second, Van Os discloses that “the determined media content can be played via television set-top box 104 on display 112 with speakers 111” where the speakers 111 can be a separate device from the display 112, which, using an alternative interpretation, can further be considered the “first media” and “second media,” respectively. Thus, when receiving related content such as a video, where the audio component is delivered through the speakers 111 and the visual aspects of the same video are delivered through the display 112, one skilled in the art would understand both the display 112 and the speakers 111 to be in the same room (i.e., so that all elements of the video are coherent to the viewer). However, Van Os fails to expressly recite the response information is output through the determined at least two pieces of media in said designated location at the same time; wherein the at least two pieces of media are separated from each other as each of the at least two pieces of media is included in a separate device; [and] wherein the response information is output through the first media in a first format, and the response information is output through the second media in a second format that is different from the first format.
Basso teaches systems and methods for “adapting media playback to different devices as a user changes location.” (Basso, ¶¶ [0003]). Regarding claim 1, Basso teaches the response information is output through the determined at least two pieces of media in said designated location at the same time (Discloses “media streams… played on the main theater projector and a wireless broadcast within the confines of the theater {the response information is output…}” where “In addition to the main projection display of the movie, the theater provides portable devices capable of displaying the movie synchronized with the main display {… through the determined at least two pieces of media…at the same time},” “Portable devices… may be located near an exit {…in said designated location…}, hanging in a wall-mounted charging station for example,” and the device “starts playback when it is removed from the charger,” thus the response information is output through both the portable device and the main theatre projector {…the determined at least two pieces of media} within the confines of the theatre {in said designated location} and occurs at both the projector and the portable device while the portable device is “removed from the charger {in said designated location at the same time}.”; Basso, ¶¶ [0051]); wherein the at least two pieces of media are separated from each other as each of the at least two pieces of media is included in a separate device (The “Portable devices… may be located near an exit {…in said designated location…}, hanging in a wall-mounted charging station” which is separate from the “main theater projector” and are included in a separate device; Basso, ¶¶ [0051]); [and] wherein the response information is output through the first media in a first format, and the response information is output through the second media in a second format that is different from the first format (discloses a movie being output through a first playback device (e.g., a television) {wherein the response information is output through the first media in a first format}, and that the movie may be in a different format by the portable media player {…in a second format that is different from the first format}, “if the portable media player has different capabilities {the response information is output through the second media}” than the first playback device. In one example, “the television may have 7.1 Surround Sound and a 16:9 widescreen aspect ratio while the portable media player only has a monaural speaker and a 4:3 full screen aspect ratio,” which causes the system to “adapt the movie for playback on the portable media player.”; Basso, ¶¶ [0048]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for a virtual assistant of Van Os to incorporate the teachings of Basso to include the response information is output through the determined at least two pieces of media in said designated location at the same time; wherein the at least two pieces of media are separated from each other as each of the at least two pieces of media is included in a separate device; [and] wherein the response information is output through the first media in a first format, and the response information is output through the second media in a second format that is different from the first format. The media playback adaptation system of Basso “provide[s] a complete experience that follows the user between environments and devices.” (Basso, ¶¶ [0008]).

Regarding claim 2, the rejection of claim 1 is incorporated. Van Os further discloses wherein the determining of the at least two pieces of media for outputting the response information comprises: analyzing at least one information type among a type of the voice request and a type of the response information (“The virtual assistant can also use the contextual information to determine how to prepare and deliver outputs to the user. The contextual information can further be used by user device” where “contextual information that accompanies the user input can include sensor information, such as lighting, ambient noise, ambient temperature, images or videos of the surrounding environment, distance to another object, and the like” where contextual information that accompanies the user input is an information type of the voice request. The contextual information can further include “a viewing history of media content (e.g., the last several shows that were watched, a recently viewed set of search results, a recently viewed group of media options, etc.), or any of a variety of other contextual information.” where the contextual information associated with the media content is an information type of the response information.; Van Os, ¶¶ [0084]-[0085]); and selecting at least two pieces of media from among the plurality of pieces of media as the media for outputting the response information based on the analyzed information type (“a determination can be made as to whether responses to speech input directed to a virtual assistant should be displayed on a first display associated with a first device (e.g., user device 102) or a second display associated with a second device (e.g., television set-top box 104)” where “informational answers or media content suited for display on a smaller screen can be displayed on user device 102, while media responses or media content suited for display on a larger screen can be displayed on a display associated with set-top box 104.” where the suitability of the media content for a particular display is based on the analyzed information type; Van Os, ¶¶ [0084]). 

Regarding claim 3, the rejection of claim 2 is incorporated. Van Os further discloses wherein the type of the voice request is classified based on a subject of the voice request (“the virtual assistant system can similarly disambiguate such requests and determine user intent based on displayed content and associated metadata. Likewise, it should be understood that, in some examples, results can include media suggestions associated with the query, such as a movie, television show, or sporting event associated with a person who is the subject of a query”; Van Os, ¶¶ [0170]), and the type of the response information is classified based on a representation format of content included in the response information (“the format of a media result to a query can be used to determine on which device to display the media result by default (e.g., without specific instructions). “; Van Os, ¶¶ [0144]). 

Regarding claim 4, the rejection of claim 1 is incorporated. Van Os further discloses wherein the forwarding of the response information to the determined at least two pieces of media comprises processing the response information based on the media to which the response information is to be forwarded (“the virtual assistant can cause a slideshow to be displayed including the photos from photo album 1364 (e.g., by causing the photos of photo album 1364 to be transmitted to television set-top box 104 from user device 102 or remote storage and causing a slideshow of the photos to commence),” where causing a slideshow of photos to commence using photos from a photo album is processing the response information based on the display {the media to which the response information is to be forwarded} of the television set-top box 104.; Van Os, ¶¶ [0132]) and transmitting the processed response information to the corresponding media (the photos of the photo album are “transmitted to television set-top box 104 from user device 102 or remote storage”; Van Os, ¶¶ [0132]). 

Regarding claim 5, the rejection of claim 1 is incorporated. Van Os further discloses wherein the determined at least two pieces of media comprises sub media corresponding to a display of the other electronic device (“a virtual assistant can be used to interact with a media control device, such as a television set-top box controlling content shown on a television display,” where the display is the sub-media and the television is the other electronic devices; Van Os, ¶¶ [0048], [0054]), and the forwarding of the response information to the determined at least two pieces of media comprises forwarding visual information to the other electronic device such that the visual information included in the response information is output through the display of the other electronic device (In response to the user request “the virtual assistant can cause playback of video 1362 (e.g., by causing video 1362 to be transmitted to television set-top box 104 from user device 102 or remote storage and causing playback to commence)”; Van Os, ¶¶ [0131]). 

Regarding claim 6, the rejection of claim 1 is incorporated. Van Os further discloses wherein the determined at least two pieces of media comprises sub media corresponding to an application installed on the other electronic device (In some examples, “display 112, speakers 111, and television set-top box 104 can be incorporated together in a single device, such as a smart television with advanced processing and network connectivity capabilities. In such examples, the functions of television set-top box 104 can be executed as an application on the combined device,”; Van Os, ¶¶ [0057]), and the forwarding of the response information to the determined at least two pieces of media comprises transmitting the response information to the other electronic device or a service server providing a service through the application (In response to the user request “the virtual assistant can cause playback of video 1362 (e.g., by causing video 1362 to be transmitted to television set-top box 104 from user device 102 or remote storage and causing playback to commence)”; Van Os, ¶¶ [0131]) such that the response information is provided through the other electronic device (“a user request to play media content or display media via television set-top box 104 (e.g., on display 112 and speakers 111)”; Van Os, ¶¶ [0131]) in conjunction with the service provided from the application (The functions of the television set top box 104 as “executed as an application on the combined device”; Van Os, ¶¶ [0057]). 

Regarding claim 7, the rejection of claim 1 is incorporated. Van Os discloses all elements as described above with reference to claim 1. However, Van Os fails to expressly recite wherein the forwarding of the response information to the determined at least two pieces of media comprises: transmitting the response information to the main media corresponding to the voice-based interface such that the response information is output in an auditory manner; and further transmitting the response information to at least one sub media among first sub media corresponding to the other electronic device and second sub media corresponding to an application installed on the other electronic device such that the response information is further output in a visual manner.
The relevance of Basso is disclosed above with relation to claim 1. Regarding claim 7, Basso teaches wherein the forwarding of the response information to the determined at least two pieces of media comprises: transmitting the response information to the main media corresponding to the voice-based interface (Describes a voice based interface {“any number of input mechanisms, such as a microphone for speech… [where] the input may be used by the presenter to indicate the beginning of a speech search query,” which is understood as a voice-based interface} where “media content [is received] for playback [by] a user”; Basso, ¶¶ [0021], [0024]) such that the response information is output in an auditory manner (“The second step is adapting the media content for playback on a first device in the user's first location (204). In one example, a piece of media content is a motion picture including an audio track and a video track. If the first device only has capability to output audio, then the video track is ignored and only the audio track of the motion picture is played,” thus output in an auditory manner; Basso, ¶¶ [0024]); and further transmitting the response information to at least one sub media among first sub media corresponding to the other electronic device (“when the user changes to a second location...” “the media content [is adapted] for playback on a second device in the second location... by adding or removing elements of the media content based on the output capabilities of each device in the user's location,” where the second device {which can be a smart television, as the television can be a “smart client device”} is the other electronic device having the at least one sub media {a display and speakers}, and where “the motion picture {response information} is played by transmitting it to client devices for playback”; Basso, ¶¶ [0024]-[0025], [0030]) and second sub media corresponding to an application installed on the other electronic device (“ If the second device is a personal computer, the media content is adapted for output by playing the song, displaying video content, and opening a webpage for the artist or artists,” where the display of video content on “Smart devices” such as a smart television, can include “receiv[ing] media content in a less than ready form and prepare the media content for playback,” where preparing the media content for playback includes an application installed on the smart television {the second sub media}.; Basso, ¶¶ [0030]-[0031]) such that the response information is further output in a visual manner. (Described in the context of “a motion picture including an audio track and a video track,” the second device displays the video track, thus output in a visual manner; Basso, ¶¶ [0030]-[0031]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for a virtual assistant of Van Os to incorporate the teachings of Basso to include wherein the forwarding of the response information to the determined at least two pieces of media comprises: transmitting the response information to the main media corresponding to the voice-based interface such that the response information is output in an auditory manner; and further transmitting the response information to at least one sub media among first sub media corresponding to the other electronic device and second sub media corresponding to an application installed on the other electronic device such that the response information is further output in a visual manner. The media playback adaptation system of Basso “provide[s] a complete experience that follows the user between environments and devices.” (Basso, ¶¶ [0008]).

Regarding claim 8, the rejection of claim 1 is incorporated. Van Os discloses all elements as described above with reference to claim 1. However, Van Os fails to expressly recite further comprising: acquiring additional information associated with the response information, wherein the forwarding of the response information to the determined at least two pieces of media comprises:  transmitting the response information to the main media corresponding to the voice-based interface such that the response information is output in an auditory manner; and further transmitting the additional information to at least two pieces of sub media among first sub media corresponding to the other electronic device and second sub media corresponding to an application installed on the other electronic device such that the additional information is further output in a visual manner.
The relevance of Basso is disclosed above with relation to claim 1. Regarding claim 8, Basso teaches further comprising: acquiring additional information associated with the response information (In the example of playing “a song (audio only)” on a smart television, the system can further acquire “associated content,” where the associated content is additional information associated with the song (response information); Basso, ¶¶ [0030]-[0031]), wherein the forwarding of the response information to the determined at least two pieces of media comprises: transmitting the response information to the main media corresponding to the voice-based interface (Describes a voice based interface {“any number of input mechanisms, such as a microphone for speech… [where] the input may be used by the presenter to indicate the beginning of a speech search query,” which is understood as a voice based interface} where “media content [is received] for playback [by] a user”; Basso, ¶¶ [0021], [0024]) such that the response information is output in an auditory manner (“The second step is adapting the media content for playback on a first device in the user's first location (204). In one example, a piece of media content is a motion picture including an audio track and a video track. If the first device only has capability to output audio, then the video track is ignored and only the audio track of the motion picture is played,” In the case of a “song (audio only),” the song is output as audio only {in an auditory manner}; Basso, ¶¶ [0024], [0030]); and further transmitting the additional information to at least two pieces of sub media among first sub media corresponding to the other electronic device (“when the user changes to a second location...” “the media content [is adapted] for playback on a second device in the second location... by adding or removing elements of the media content based on the output capabilities of each device in the user's location,” where the second device {which can be a smart television, as the television can be a “smart client device”} is the other electronic device having the at least one sub media {a display and speakers}, and where the song {response information} and the associated content {additional information} “is played by transmitting it to client devices for playback”; Basso, ¶¶ [0024]-[0025], [0030]) and second sub media corresponding to an application installed on the other electronic device (“ if the media content is a song (audio only) and the second device is a {smart} television, the media content is adapted for output through the television by playing the song and displaying associated content, such as video clips, still images, text, etc.” where the display of a song and associated content on “Smart devices” such as a smart television, can include “receiv[ing] media content in a less than ready form and prepare the media content for playback,” where preparing the media content for playback includes an application installed on the smart television {the second sub media}.; Basso, ¶¶ [0030]-[0031]) such that the additional information is further output in a visual manner. (In the context of the song, the associated content is “video clips, still images, [and] text” where the second device displays the “video clips, still images, [and] text,” thus outputting the associated content {additional information} in a visual manner.; Basso, ¶¶ [0030]-[0031]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for a virtual assistant of Van Os to incorporate the teachings of Basso to include further comprising: acquiring additional information associated with the response information, wherein the forwarding of the response information to the determined at least two pieces of media comprises:  transmitting the response information to the main media corresponding to the voice-based interface such that the response information is output in an auditory manner; and further transmitting the additional information to at least two pieces of sub media among first sub media corresponding to the other electronic device and second sub media corresponding to an application installed on the other electronic device such that the additional information is further output in a visual manner. The media playback adaptation system of Basso “provide[s] a complete experience that follows the user between environments and devices.” (Basso, ¶¶ [0008]).

Regarding claim 9, the rejection of claim 1 is incorporated. Van Os discloses all elements as described above with reference to claim 1. However, Van Os fails to expressly recite further comprising: managing positions of a plurality of different electronic devices that corresponds to the plurality of pieces of media and interacts with the electronic device; and acquiring a position of the user, wherein the determining of the at least two pieces of media for outputting the response information comprises determining the at least two pieces of media by further using a distance between the user and the plurality of different electronic devices that is measured based on the position of the user and the positions of the plurality of different electronic device.
The relevance of Basso is disclosed above with relation to claim 1. Regarding claim 9, Basso teaches further comprising: managing positions of a plurality of different electronic devices that corresponds to the plurality of pieces of media and interacts with the electronic device (“A network server coordinates with and streams media as needed to devices in multiple locations to provide a seamless media playback experience” where “the media content {which is provided to the playback devices} is adapted by adding or removing elements of the media content based on the output capabilities of each device in the user's location.” The output capabilities of the devices indicates that each of the devices have individual output capabilities {available pieces of media}. Further, “[t]he device database stores the locations and capabilities of each playback device.”; Basso, ¶¶ [0055], [0030], [0043]); and acquiring a position of the user (“The user 502 is carrying an electronic token 510 which communicates wirelessly 512 with a location sensor 514 in L1…[where] The location sensor is connected to the server and relays the electronic token's (and the user's) location to the server.”; Basso, ¶¶ [0044]), wherein the determining of the at least two pieces of media for outputting the response information comprises determining the at least two pieces of media by further using a distance between the user and the plurality of different electronic devices (“the electronic token communicates wirelessly with a location sensor 518 in L2 which informs the server that the user has changed location. The server responds by polling its device database 508 c for available devices and their capabilities in L2 and discovers another speaker 520 [and] The server transitions the audio book playing at the speaker 506 in L1 to the speaker 520 in L2”; Basso, ¶¶ [0044]) that is measured based on the position of the user and the positions of the plurality of different electronic devices. (The location L2 is a proximity change between the location {position} of the user and the location of the plurality of playback devices in the device database {plurality of different electronic devices}; Basso, ¶¶ [0044]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for a virtual assistant of Van Os to incorporate the teachings of Basso to include further comprising: managing positions of a plurality of different electronic devices that corresponds to the plurality of pieces of media and interacts with the electronic device; and acquiring a position of the user, wherein the determining of the at least two pieces of media for outputting the response information comprises determining the at least two pieces of media by further using a distance between the user and the plurality of different electronic devices that is measured based on the position of the user and the positions of the plurality of different electronic device. The media playback adaptation system of Basso “provide[s] a complete experience that follows the user between environments and devices.” (Basso, ¶¶ [0008]).

Regarding claim 10, the rejection of claim 1 is incorporated. Van Os discloses all elements as described above with reference to claim 1. However, Van Os fails to expressly recite wherein the determining of the at least two pieces of media for outputting the response information comprises: recognizing a plurality of users present around the electronic device;  selecting at least one user from among the plurality of users based on a gesture trigger identified by at least one of the plurality of users or a preference for each subject preset for each of the plurality of users; and selecting media associated with the selected at least one user as the media for outputting the response information.  
The relevance of Basso is disclosed above with relation to claim 1. Regarding claim 10, Basso teaches wherein the determining of the at least two pieces of media for outputting the response information comprises: recognizing a plurality of users present around the electronic device (“When multiple users are in the same location, tracking the user and analyzing his or her user profile may be performed in order to sense which user moves where.”; Basso, ¶¶ [0027]); selecting at least one user from among the plurality of users based on a gesture trigger identified by at least one of the plurality of users or a preference for each subject preset for each of the plurality of users (“In these and other situations, a user manually signals a change to a second location. The signal to a second location can be done with the press of a button, a gesture, a speech command, or any other input.”; Basso, ¶¶ [0028]); and selecting media associated with the selected at least one user as the media for outputting the response information. (“which signals to a home media server wirelessly or via a wired connection that the user desires the media to transition to devices in that room.”; Basso, ¶¶ [0028]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for a virtual assistant of Van Os to incorporate the teachings of Basso to include wherein the determining of the at least two pieces of media for outputting the response information comprises: recognizing a plurality of users present around the electronic device;  selecting at least one user from among the plurality of users based on a gesture trigger identified by at least one of the plurality of users or a preference for each subject preset for each of the plurality of users; and selecting media associated with the selected at least one user as the media for outputting the response information. The media playback adaptation system of Basso “provide[s] a complete experience that follows the user between environments and devices.” (Basso, ¶¶ [0008]).

Regarding claim 11, the rejection of claim 1 is incorporated. Van Os further discloses wherein the acquiring of the response information corresponding to the voice request comprises: transmitting the voice request to a cloud artificial intelligence (AI) platform (the “Intelligent automated assistants (or virtual assistants)” can be implemented through one or more servers. “Server system 110 can be implemented on one or more standalone data processing devices or a distributed network of computers” which “can include one or more virtual assistant servers 114 that can include a client-facing I/O interface 122” and “speech input can be received from a user... at user device 102...[and] the speech input (or a data representation of some or all of the speech input) can be transmitted to and received by server system 110 “; Van Os, ¶¶ [0004], [0061]-[0062], [0120]) connected to the electronic device through an interface connector (“User device 102 and television set-top box 104 can communicate with server system 110 through one or more networks 108,”; Van Os, ¶¶ [0059]); receiving, from the cloud AI platform, a query generated by analyzing the voice request or response information corresponding to the query (“The one or more processing modules 118 {of the server system 110} can utilize data and model storage 120 to determine the user's intent {generated query} based on natural language input {the speech input, thus the voice request}, and can perform task execution based on inferred user intent.”; Van Os, ¶¶ [0061]); and collecting the response information corresponding to the query over a network in response to receiving the query (Further, “[t]he one or more processing modules 118 {of the server system 110} can perform task execution {collecting the response information} based on inferred user intent {generated query},” where “virtual assistant server 114 {of the server system 110} can communicate with external services 124...through network(s) 108 for task completion or information acquisition,” thus collecting the response information over a network; Van Os, ¶¶ [0061]). 

Regarding claim 12, the rejection of claim 1 is incorporated. Van Os further discloses a non-transitory computer-readable storage medium storing a program to implement the method according to claim 1 on a computer. (The elements of the system 100, described with reference to claim 1, can be incorporated into “a non-transitory computer-readable storage medium of memory 250 [which] can be used to store instructions (e.g., for performing portions or all of the various processes described herein) for use by or in connection with an instruction execution system, apparatus, or device, such as a computer-based system, processor-containing system, or other system that can fetch the instructions from the instruction execution system, apparatus, or device, and can execute the instructions”; Van Os, ¶¶ [0068]).

Regarding claim 13, Van Os discloses An electronic device comprising: (The system 100 can implement the virtual assistant and “[t]he virtual assistant can include a client-side portion executed on a user device 102 and a server-side portion executed on a server system 110,” where the user device 102 is the electronic device; Van Os, ¶¶ [0054], [0057]; FIG. 1) a voice-based interface (“system 100 for controlling television user interaction using a virtual assistant” including an “audio subsystem 226 … coupled to speakers 228 and microphone 230 to facilitate voice-enabled functions, such as voice recognition, voice replication, digital recording, and telephony functions,” thus the user device {main media} corresponding to receiving speech input {the voice request for the voice-based interface}; Van Os, ¶¶ [0054], [0066]) and at least one processor configured to execute a computer-readable instruction, wherein the at least one processor is configured to (The elements of the system 100 can be incorporated into “a non-transitory computer-readable storage medium of memory 250 [which] can be used to store instructions (e.g., for performing portions or all of the various processes described herein) for use by or in connection with an instruction execution system, apparatus, or device, such as a computer-based system, processor-containing system, or other system that can fetch the instructions from the instruction execution system, apparatus, or device, and can execute the instructions”; Van Os, ¶¶ [0068]); manage information about a plurality of pieces of media comprising main media corresponding to the voice-based interface (“virtual assistant” of the system 100 “can execute tasks according to the user's intent, including causing playback of media on a connected television and controlling any other functions of a television set-top box or like device (e.g., managing video recordings, searching for media content, navigating menus, etc.)” where “controlling any other functions” of the television or like device is managing information about the television and like devices {a plurality of pieces of media}. The system 100 further includes “A mobile user device... with a microphone can be used to receive speech input for the virtual assistant,” where the user device receives the speech input through the “microphone 230” for the “voice-enabled functions,” thus the user device {main media} corresponding to receiving speech input {the voice request for the voice-based interface}; Van Os, ¶¶ [0048], [0066]) and sub media including an other electronic device capable of performing a visual output through interaction with the electronic device (“a virtual assistant can be used to interact with a media control device, such as a television set-top box controlling content shown on a television display,” where the display is the sub-media of the television {the an other electronic device}, and where content is shown on the television display, thus performing a visual output. Further, the display and the television set top box may be separate elements or the "display 112, speakers 111, and television set-top box 104 can be incorporated together in a single device, such as a smart television with advanced processing and network connectivity capabilities." Thus, the television set top box {the submedia} can include a display and/or a smart television {an other electronic device} where a display and/or a smart television are configured for displaying a visual output through interaction with display/smart television through the media control device {through interaction with the electronic device}; Van Os, ¶¶ [0048], [0054], [0057]); receive a voice request from a user through the voice-based interface (“a microphone” of the user device “can be used to receive speech input for the virtual assistant,” where speech input is the voice request. Further, the “speech input can be received from a user,” through the microphone of the user device {the voice based interface}; Van Os, ¶¶ [0048], [0051]); acquire response information corresponding to the voice request (“The user's intent can be determined from the speech input, and the virtual assistant can execute tasks according to the user's intent,” the tasks are the response information which are acquired based on user intent as derived from the speech input {corresponding to the voice request}; Van Os, ¶¶ [0048]); determine at least two piece of media for outputting the response information from among the plurality of pieces of media (“a determination can be made as to whether responses to speech input directed to a virtual assistant should be displayed on a first display associated with a first device (e.g., user device 102) or a second display associated with a second device (e.g., television set-top box 104).”; Van Os, ¶¶ [0158]) based on the voice request and the response information (“media content can be determined based on the user intent” and the content type can be used to determine the device to output the response, such as “informational answers or media content suited for display on a smaller screen can be displayed on user device 102, while media responses or media content suited for display on a larger screen can be displayed on a display associated with set-top box 104.”; Van Os, ¶¶ [0156], [0158]), the at least two pieces of media including a first media and a second media in a designated location (the system includes “a first display associated with a first device (e.g., user device 102) {first media} or a second display associated with a second device (e.g., television set-top box 104) {second media},” where the first media and second media can be in a “designated room”; Van Os, ¶¶ [0158], [0152]); and forward the response information to the determined at least two pieces of media (“media content can be determined based on the user intent. For example, a particular video, photo, photo album, television program, sporting event, music track, or the like can be identified based on the user intent” where” the determined media content can be played” on the “first device (e.g., user device 102) or [the] second device (e.g., television set-top box 104).” where the television set top box can include a display 112 and speakers 111. “Requests for media content issued at user device 102” to the virtual assistant “can then be handled by displaying the desired media on the selected device,” where sent is forwarding and where media content can be delivered from “remote storage”; Van Os, ¶¶ [0156]-[0158], [0152], [0132]) such that the response information is output through the determined at least two pieces of media… (the determined media content is “displayed on user device 102 [or] displayed on a display associated with set-top box 104,” based on the above described device selection.; Van Os, ¶¶ [0158]), wherein the response information is output through the first media in a first format, and the response information is output through the second media in a second format… (Content “can be displayed on display 112 alone, or …can be displayed on both user device 102 and display 112," thus including two pieces of media which are outputting response information, where a user device 102 may be the first piece of media and the display 112 may be the second piece of media.; Van Os, ¶ [0139]). 
Though Van Os fails to expressly recite some elements, examiner notes that Van Os is not silent to these elements. First, Van Os teaches that “the format of a media result to a query can be used to determine on which device to display the media result by default (e.g., without specific instructions),” thus disclosing the use of different formats between media devices. (Van Os, ¶ [0144]). Second, Van Os discloses that “the determined media content can be played via television set-top box 104 on display 112 with speakers 111” where the speakers 111 can be a separate device from the display 112, which, using an alternative interpretation, can further be considered the “first media” and “second media,” respectively. Thus, when receiving related content such as a video, where the audio component is delivered through the speakers 111 and the visual aspects of the same video are delivered through the display 112, one skilled in the art would understand both the display 112 and the speakers 111 to be in the same room (i.e., so that all elements of the video are coherent to the viewer). However, Van Os fails to expressly recite the response information is output through the determined at least two pieces of media in said designated location [and] the response information is output through the second media in a second format that is different from the first format.
The relevance of Basso is disclosed above with relation to claim 1. Regarding claim 13, Basso teaches wherein the at least two pieces of media are separated from each other as each of the at least two pieces of media is included in a separate device (The “Portable devices… may be located near an exit {…in said designated location…}, hanging in a wall-mounted charging station” which is separate from the “main theater projector” and are included in a separate device; Basso, ¶¶ [0051]); …the response information is output through the determined at least two pieces of media in said designated location at the same time (Discloses “media streams… played on the main theater projector and a wireless broadcast within the confines of the theater {the response information is output…}” where “In addition to the main projection display of the movie, the theater provides portable devices capable of displaying the movie synchronized with the main display {… through the determined at least two pieces of media…at the same time},” “Portable devices… may be located near an exit {…in said designated location…}, hanging in a wall-mounted charging station for example,” and the device “starts playback when it is removed from the charger,” thus the response information is output through both the portable device and the main theatre projector {…the determined at least two pieces of media} within the confines of the theatre {in said designated location} and occurs at both the projector and the portable device while the portable device is “removed from the charger {in said designated location at the same time}.”; Basso, ¶¶ [0051]); [and] wherein the response information is output through the first media in a first format, and the response information is output through the second media in a second format that is different from the first format (discloses a movie being output through a first playback device (e.g., a television) {wherein the response information is output through the first media in a first format}, and that the movie may be in a different format by the portable media player {…in a second format that is different from the first format}, “if the portable media player has different capabilities {the response information is output through the second media}” than the first playback device. In one example, “the television may have 7.1 Surround Sound and a 16:9 widescreen aspect ratio while the portable media player only has a monaural speaker and a 4:3 full screen aspect ratio,” which causes the system to “adapt the movie for playback on the portable media player.”; Basso, ¶¶ [0048]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for a virtual assistant of Van Os to incorporate the teachings of Basso to include the response information is output through the determined at least two pieces of media in said designated location [and] the response information is output through the second media in a second format that is different from the first format. The media playback adaptation system of Basso “provide[s] a complete experience that follows the user between environments and devices.” (Basso, ¶¶ [0008]).
wherein the at least two pieces of media are separated from each other as each of the at least two pieces of media is included in a separate device, and forward the response information to the determined at least two pieces of media such that the response information is output through the determined at least two pieces of media in said designated location at the same time, wherein the response information is output through the first media in a first format, and the response information is output through the second media in a second format that is different from the first format.

Regarding claim 14, the rejection of claim 13 is incorporated. Claim 14 is substantially the same as claim 2 and is therefore rejected under the same rationale as above.

Regarding claim 15, the rejection of claim 13 is incorporated. Claim 15 is substantially the same as claim 3 and is therefore rejected under the same rationale as above.

Regarding claim 16, the rejection of claim 13 is incorporated. Claim 16 is substantially the same as claim 4 and is therefore rejected under the same rationale as above.

Regarding claim 17, the rejection of claim 13 is incorporated. Claim 17 is substantially the same as claim 5 and is therefore rejected under the same rationale as above.

Regarding claim 18, the rejection of claim 13 is incorporated. Claim 18 is substantially the same as claim 6 and is therefore rejected under the same rationale as above.

Regarding claim 19, the rejection of claim 13 is incorporated. Claim 19 is substantially the same as claim 7 and is therefore rejected under the same rationale as above.

    Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mixter et al. (U.S. Pat. App. Pub. No. 2017/0025124) discloses systems and methods for device leadership negotiation between voice-responsive devices.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean E Serraguard/Patent Examiner, Art Unit 2657    

/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                                                                            
8/22/2022